Exhibit 32 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of American Italian Pasta Company (the “Company”) for the quarterly period ended January 1, 2010 (the “Report”), the undersigned, in the capacities and dates indicated below, hereby certify pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that, to our knowledge:(1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:February 4, 2010 /s/John P. Kelly John P. Kelly President and Chief Executive Officer Date:February 4, 2010 /s/Paul R. Geist Paul R. Geist Executive Vice President and Chief Financial Officer
